Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 21, 2022

                                      No. 04-22-00450-CV

       REYNOLDS ENERGY TRANSPORT, LLC and Reynolds Transportation, Inc.,
                             Appellants

                                                v.

   PLAINS MARKETING, L.P., Plains All American Pipeline, L.P., Plains Pipeline, L.P.,
                                  Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-11568
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellants’ brief was originally due September 26, 2022. We granted appellants’ first
motion for extension of time, extending the deadline for filing the brief until October 26, 2022.
On October 19, 2022, appellants filed a motion requesting an additional extension of time to file
the brief until November 28, 2022, for a total extension of sixty-three days. After consideration,
we GRANT the motion and ORDER appellants to file their brief by November 28, 2022.
Further requests for extension of time will be disfavored.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2022.


                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court